DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on August 16, 2021.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayner et al. (US 2017/0141387) in view of Wu et al. (US 2014/0097380)
For claims 1 and 8:  Hayner teaches a method of producing a powder mass of an anode active material for a lithium battery, the method comprising mixing graphene sheets in a liquid medium or solvent to form a suspension (Hayner in [0031], [0039]), dispersing a plurality of particles of an anode active material in said suspension to form a slurry or “dispersion” ([0039]), dispensing the slurry and removing the solvent to form the powder mass, the powder mass comprising multiple particulates or “micron scale particles” of the anode active material encapsulated by a thin layer of graphene ([0040-0041]).  
Hayner does not explicitly teach mixing the graphene sheets with an elastomer.  However, Wu in the same field of endeavor teaches an elastomer, such as polyurethane. (Wu in [0036], [0058])  The skilled artisan would find obvious to modify Hayner by mixing the 
As to the weight of the graphene sheets dispersed in an elastomeric matrix being from 0.01% to 50% by weight, Hayner teaches the active material as from about 60 to about 90 weight percent relative to the amount of the graphene which encapsulates it. (Hayner in [0041])  Therefore, initially the graphene is from 10% to 40% by weight, and the skilled artisan would find obvious upon mixing the graphene sheets with an elastomer the optimum combination of percentages within the prior art conditions through routine experimentation.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997)  Determining where the optimum combination of percentages lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).  In addition, Wu teaches graphene from 0.01 to 1.00 wt %, which overlaps with the claimed range. (Wu in [0041])  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	For claims 3 and 9-13:  In Hayner, the graphene sheets are graphene oxide, inter alia, and the anode active material is nanoparticles of Si, inter alia. (Hayner in [0039], [0056], [0027], [0031])
 For claim 4:  As already discussed, modification of Hayner by mixing the graphene sheets with an elastomer in view of Wu would be obvious at least to one of ordinary skill in the art.  As to the mixing including chemical bonding, it is asserted that in Wu a coating including solidification of a composite mixture, including a polymer matrix and the graphite sheets, teaches or at least suggests a chemical bonding. (Wu in [0044])
For claim 5:  The step of mixing the graphene sheets and elastomer or its precursor includes dissolving or dispersing from 2 to 7 wt % of an additive, which teaches or at least suggests 0.1% to 40% by weight of a lithium ion-conducting additive in the liquid medium or solvent. (Hayner in [0070])
 	For claim 8:  The method includes an operating procedure including dip coating (Hayner in [0073]), which teaches or at least suggests pan-coating, e.g. dip coating employs a pan to hold the solution material. 
	For claims 18-20:  Hayner further teaches mixing a binder resin and a conductive additive as part of the slurry and into a lithium ion battery. (Hayner in [0067], [0080])

s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayner et al. (US 2017/0141387) in view of Wu et al. (US 2014/0097380), and further in view of Yushin et al. (US 2015/0236372)
The teachings of Hayner and Wu are discussed above.
For claims 6-7:  Hayner does not explicitly teach the claimed lithium ion-conducting additive or lithium salt.  However, Yushin the same field of endeavor teaches a lithium ion-conducting additive such as Li2S and a lithium salt such as LiTFSI, inter alia. (Yushin in [0114])  The skilled artisan would find obvious to further modify Hayner with a lithium ion-conducting additive and lithium salt.  The motivation for such a modification is to enhance the stability and rate performance of graphene composites. ([0081])


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayner et al. (US 2017/0141387) in view of Wu et al. (US 2014/0097380), and further in view of Holman et al. (US 2004/0018430)
The teachings of Hayner and Wu are discussed above.
For claims 14-17:  Hayner does not explicitly teach a coating of carbon or the slurry to contain carbon.  However, Holman in the same field of endeavor teaches a slurry to contain a carbon material such as carbon black, inter alia. (Holman in [0099])  Furthermore, Holman teaches an electron-conducting polymer such as polyaniline and a lithium-ion conducting polymer such as polyethylene oxide. ([0098])  The skilled artisan would find obvious to further modify Hayner with carbon and conducting polymers.  The motivation for such a modification is to provide adequate conductivity for the electrochemical device to function. ([0099])
 	
Response to Arguments
Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  Applicant submits that by the present amendment, in deleting silicone rubber, that Wu no longer teaches the limitations of claim 1.  This argument is not persuasive, as Wu also teaches polyurethane for the elastomer.  Accordingly, Hayner when taken in view of Wu is maintained to teach or at least suggest claim 1 of the present invention.
The examiner notes that arguments to Yushin and Holman are merely to these references not remedying alleged deficiencies in Hayner and Wu.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 .  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722